DETAILED ACTION
	 Claims 1-6 and 23-34 are present for examination.
	Claims 7-22 have been cancelled.
	Claims 26-34 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 and 11/04/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2021/0248014).
With respect claim 1, Lustig et al. teaches a first graphics device having a local memory (see Fig. 2A and paragraph 17; computer unit 202A, which may be a graphic processing unit, having local memory 204A); 
a second graphics device having a local memory (see Fig. 2A and paragraph 17; computer unit 202B, which may be a graphic processing unit, having local memory 204B).
Lustig et al. does not explicitly teach a processing resource that is configured to execute instructions to provide a single virtual allocation with a common virtual address range to mirror a resource to each local memory of the first and second graphics devices.
However, Lustig et al. teaches page (e.g. a portion of memory) is duplicated across the local memories of the compute units such that a duplicate memory page is created for each of the compute units and stored in the local memory of the compute unit. The page may be duplicated with respect to a situation where the multiple compute units request access to the page. For example, a separate physical copy of the page is created in the local memory of each compute unit (see paragraphs 19 and 34-35)… a page is duplicated across the local memories 204A-N by storing a separate physical copy of the page in each local memory 204A-N of the compute units 202A-N that request access to the page. Thus, in an embodiment, the page may only be duplicated across the local memories 204A-N of a proper subset of all compute units 202A-N of the computing system 200 (e.g. duplicated for those compute units 202A-N requesting access to the page). A first write-duplicate bit is set in a page table entry for the page which indicates that the page has been duplicated to create the plurality of duplicate memory pages in the local memories 204A-N. Further, a second write-duplicate bit is set (i.e. cached locally) in a translation lookaside buffer 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the processor to include the above mentioned to improve performance of the device by reduce latency when accessing the data in the local memories of each device (see Lustig, Abstract and paragraph 18).

With respect claim 2, Lustig et al. teaches wherein the single virtual allocation includes a first page table for the first graphics device and a second page table for the second graphics device with the first and second page tables providing a unified physical address space (see paragraph 29; a page is duplicated across the local memories 204A-N by storing a separate physical copy of the page in each local memory 204A-N of the compute units 202A-N that request access to the page. Thus, in an embodiment, the page may only be duplicated across the local memories 204A-N of a proper subset of all compute units 202A-N of the computing system 200 (e.g. duplicated for those compute units 202A-N requesting access to the page). A first write-duplicate bit is set in a page table entry for the page which indicates that the page has been duplicated to create the plurality of duplicate memory pages in the local memories 204A-N. Further, a second write-duplicate bit is set (i.e. cached locally) in a translation lookaside buffer (TLB) of each compute unit 202A-N which indicates that the page has been duplicated (i.e. that the locally stored duplicate memory page is in fact one of multiple existing duplicates of the page)).

claim 4, Lustig et al. teaches wherein the single virtual allocation to mirror the resource including physical pages for each local memory of the first and second graphics device (see paragraphs 29 and 67; MMU 490 provides an interface between the GPC 350 and the memory partition unit 380. The MMU 490 may provide translation of virtual addresses into physical addresses, memory protection, and arbitration of memory requests. In an embodiment, the MMU 490 provides one or more translation lookaside buffers (TLBs) for performing translation of virtual addresses into physical addresses in the memory).

With respect claim 6, Lustig et al. teaches wherein the first graphics device comprises a graphics processing unit (see Fig. 2A and paragraph 17; compute units may be graphics processing units (GPUs)).

With respect claim 23, Lustig et al. teaches a first graphics device having a local memory (see Fig. 2A and paragraph 17; computer unit 202A, which may be a graphic processing unit, having local memory 204A); 
a second graphics device having a local memory (see Fig. 2A and paragraph 17; computer unit 202B, which may be a graphic processing unit, having local memory 204B); 
a communication link to couple the first and second graphics devices (see Fig. 2A and paragraph 17-18; graphics processor 202A bidirectionally coupled to graphics processor 202B through driver 206).
Lustig et al. does not explicitly teach a memory management unit is configured to utilize a single virtual allocation with a common virtual address range to mirror a resource or to interleave physical pages of the resource to the local memory of the first and second graphics devices.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the processor to include the above mentioned to improve performance of the device by reduce latency when accessing the data in the local memories of each device (see Lustig, Abstract and paragraph 18)


Claim 3 and 26-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2021/0248014) in view of Flordal et al. (US 2014/0372722).
With respect claim 3, Lustig et al does not explicitly teach wherein the first graphics device is communicatively coupled to the second graphics device and each graphics device comprises a graphics tile of the multi-tile architecture for a process.
However, Flordal et al. teaches teach wherein the first graphics device is communicatively coupled to the second graphics device and each graphics device comprises a graphics tile of the multi-tile architecture for a process (see paragraphs 126-127; multiple tiles may be allocated to graphic processing cores).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Lustig et al. to include the above mentioned to improve the efficiency when allocating memory (see Flordal, paragraph 146).

With respect claim 26, Lustig et al. teaches configuring a first graphics device having a local memory and a second graphics device having a local memory to communicate with an interconnect (see Fig. 2A and paragraph 17-18; graphics processor 202A connected to local memory 204A coupled to graphics processor 202B connected to local memory 204B through driver 206); and 
Lustig et al. does not explicitly teach providing, with a graphics driver, a single virtual allocation with a common virtual address range to mirror a resource to each local memory of the first and second graphics devices.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to improve performance of the device by reduce latency when accessing the data in the local memories of each device (see Lustig, Abstract and paragraph 18)
Lustig et al. does not teacg a multi-tile architecture.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Lustig et al. to include the above mentioned to improve the efficiency when allocating memory (see Flordal, paragraph 146).

With respect claim 27, Lustig et al. teaches wherein the single virtual allocation includes a first page table for the first graphics device and a second page table for the second graphics device with the first and second page tables providing a unified physical address space (see paragraph 29; a page is duplicated across the local memories 204A-N by storing a separate physical copy of the page in each local memory 204A-N of the compute units 202A-N that request access to the page. Thus, in an embodiment, the page may only be duplicated across the local memories 204A-N of a proper subset of all compute units 202A-N of the computing system 200 (e.g. duplicated for those compute units 202A-N requesting access to the page). A first write-duplicate bit is set in a page table entry for the page which indicates that the page has been duplicated to create the plurality of duplicate memory pages in the local memories 204A-N. Further, a second write-duplicate bit is set (i.e. cached locally) in a translation lookaside buffer (TLB) of each compute unit 202A-N which indicates that the page has been duplicated (i.e. that the locally stored duplicate memory page is in fact one of multiple existing duplicates of the page)).

claim 28, Lustig et al. teaches wherein the first graphics device is bidirectionally communicatively coupled to the second graphics device (see Fig. 2A and paragraph 17-18; graphics processor 202A bidirectionally coupled to graphics processor 202B through driver 206).

With respect claim 29, Lustig et al. does not explicitly teach wherein each graphics device comprises a graphics tile of the multi-tile architecture for a process.
However, Flordal et al. teaches teach wherein the first graphics device is communicatively coupled to the second graphics device and each graphics device comprises a graphics tile of the multi-tile architecture for a process (see paragraphs 126-127; multiple tiles may be allocated to graphic processing cores).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Lustig et al. to include the above mentioned to improve the efficiency when allocating memory (see Flordal, paragraph 146).

With respect claim 30, Lustig et al. teaches wherein the single virtual allocation to mirror the resource including physical pages for each local memory of the first and second graphics device (see paragraphs 29 and 67; MMU 490 provides an interface between the GPC 350 and the memory partition unit 380. The MMU 490 may provide translation of virtual addresses into physical addresses, memory protection, and arbitration of memory requests. In an embodiment, the MMU 490 provides one or more translation lookaside buffers (TLBs) for performing translation of virtual addresses into physical addresses in the memory).

With respect claim 32, Lustig et al. teaches wherein the first graphics device comprises a graphics processing unit (see Fig. 2A and paragraph 17; compute units may be graphics processing units (GPUs)).

With respect claim 33, does not explicitly teach wherein the graphics driver comprises a kernel mode graphics driver.
However, Lustig et al. teaches system further includes a unified (or other) memory driver 206 for use in ensuring coherence as required by certain memory instructions. While the system is shown to include the unified memory driver 206, it should be noted that any other driver, code, logic, or even operating system may perform the operations described below with reference to the unified memory driver (see paragraph 28).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to improve performance of the device by reduce latency when accessing the data in the local memories of each device (see Lustig, Abstract and paragraph 18).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2021/0248014) in view of Chen et al. (US 2007/0260859).
With respect claim 5, Lustig et al. does not teach wherein the mirrored resource comprises a read only resource.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the processor taught by Lustig et al. to include the above mentioned to prevent changes to be made to the resources (see Chen, paragraph 108).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al. (US 2021/0248014) and Flordal et al. (US 2014/0372722) as applied to claim 26 above, and further in view of Chen et al. (US 2007/0260859).
With respect claim 31, Lustig et al. and Flordal et al. does not teach teaches wherein the mirrored resource comprises a read only resource.
However, Chen et al. teaches normal resources 506 may be accessed in instrumentation mode in some cases because only limited resources may be duplicated in instrumentation resources 508 ... For example, an alternate branch unit resources may be absent. Access to normal resources that have alternative resources, however, are in a read only manner such that changes cannot be made to those during execution (see paragraph 107).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the .

Allowable Subject Matter
Claims 24, 25 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139